Name: Commission Regulation (EC) No 689/2002 of 22 April 2002 amending, for the fifth time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97
 Type: Regulation
 Subject Matter: international trade;  parliament;  international affairs;  international security;  Africa
 Date Published: nan

 Avis juridique important|32002R0689Commission Regulation (EC) No 689/2002 of 22 April 2002 amending, for the fifth time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97 Official Journal L 106 , 23/04/2002 P. 0008 - 0008Commission Regulation (EC) No 689/2002of 22 April 2002amending, for the fifth time, Council Regulation (EC) No 1705/98 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1705/98 of 28 July 1998 concerning the interruption of certain economic relations with Angola in order to induce the "UniÃ £o Nacional para a IndependÃ ªncia Total de Angola" (UNITA) to fulfil its obligations in the peace process, and repealing Regulation (EC) No 2229/97(1), as last amended by Commission Regulation (EC) No 271/2002(2), and in particular Article 9 thereof,Whereas:(1) Article 9 of Regulation (EC) No 1705/98 empowers the Commission to amend the Annexes to the Regulation on the basis of determinations by either the competent authorities of the United Nations or the Government of Unity and National Reconciliation of Angola or in the case of Annex VIII on the basis of information and notification supplied by the Member States.(2) Annex VII to Regulation (EC) No 1705/98 lists the names of persons covered by the freeze of funds under that Regulation. On 6 March 2002 the Angola Sanctions Committee determined to amend the list of persons and entities to whom the freeze of funds shall apply and therefore Annex VII to Regulation (EC) No 1705/98, as amended, should be amended accordingly.(3) Annex VIII to Regulation (EC) No 1705/98 lists the names and addresses of the competent national authorities. The Government of Germany has informed the Commission of certain corrections of the address of German competent authority and therefore Annex VIII should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1705/98 should be amended as follows:- In Annex VII, the following names should be removed:Baptista, JoÃ £o "Zaboba"Sapalalo, V. Motoso Salumbo- In Annex VIII, Deutsche Bundesbank should be listed as: " Deutsche Bundesbank Wilhelm-Epstein-StraÃ e 14 D - 60431 Frankfurt/Main Tel. (49-69) 95 66-1 ".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 2002.For the CommissionChristopher PattenMember of the Commission(1) OJ L 215, 1.8.1998, p. 1.(2) OJ L 45, 15.2.2002, p. 16.